VANCE, Commissioner.
This is an appeal by the Department of Highways from a judgment in a condemnation case upon the grounds that the instructions to the jury were erroneous.
The instructions complained of were as follows:
“ * * * Therefore, you shall find as you believe from the evidence;
“(a) The fair market value of the tract of land as a whole immediately before the taking. This amount will be between $95,000.00 and $64,885.00, the highest and lowest before value testified to in the evidence.
“(b) The fair market value of so much of the tract as remains immediately after the taking, considering the completion of the highway project as planned and the prudent maintenance thereof. This amount will be between $59,000.00 and $45,000.00, the highest *2and lowest after value as testified to in the evidence.”
In Commonwealth, Department of Highways v. C. S. Brent Seed Company, Ky., 376 S.W.2d 310 (1964), we said that instructions should not state either maximum or minimum limits of recovery in condemnation cases. In Commonwealth, Department of Highways v. Spillman, Ky., 489 S.W.2d 811 (1973), the instructions given were identical to those in this case. We held that it was preferable not to mention the maximum and minimum limits of the before-taking value and after-taking value but affirmed the judgment on the ground that the error in the instructions was not prejudicial because the jury was not confused by the instructions and the value it established was neither the maximum nor minimum mentioned in the instructions.
Upon further consideration of the problem, the members of the court are persuaded that it is prejudicial error to include in the instructions in a condemnation case the highest and lowest before and after value fixed by the testimony. To the extent that it held the error not to be prejudicial, Commonwealth, Department of Highways v. Spillman, supra, is overruled.
The judgment is reversed for further proceedings in conformity with this opinion.
OSBORNE, C. J., and JONES, MILLI-KEN, PALMORE, STEINFELD and REED, JJ., sitting.
REED, J., concurs in result in separate concurring opinion.